Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “a silane coupling agent,” and the claim also recites "a content of the silane coupling agent is from 1% by mass to 2.51% by mass, with respect to the prepreg," which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-9 are rejected as dependent on rejected Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Amou et al. (US 2009/0266591 A1) in view of Zeng (CN 102807658 A) and in view of the evidence of Fujiwara et al. (US 2010/0218982 A1).
Regarding Claim 1, Amou discloses a prepreg comprising a quartz glass cloth and a thermosetting resin composition (Abstract), wherein the resin composition comprises a polyphenylene ether such as OPE2St which is modified with styrene groups on both terminals (para 0055, lines 3-5), and at least one crosslinking component selected from polybutadiene, polyfunctional styrene, and bismaleimide (para 0009(5); para 0053), which are crosslinkable curing agents having an unsaturated carbon-carbon double bond. 
Amou further discloses the dielectric loss tangent of the prepreg is preferable 0.003 or less at 10GHz (para 0032).
Amou further discloses the fibers of the quartz glass cloth being “opened” (para 0027). This is the same treatment process disclosed in the present invention to adjust air permeability (specification, para 0085). While Amou does not explicitly disclose the quartz glass cloth having air permeability of 200 cm3/cm2/sec or less, since Amou discloses quart glass cloth being subjected to the same opening process as that disclosed in the present invention, the quartz glass cloth would inherently have the same permeability as claimed, absent evidence to the contrary.
Amou further discloses the prepreg comprises a silane coupling agent having an unsaturated carbon-carbon double bond, and does not limit the amount of silane coupling agent used (para 0031).
 Amou does not disclose an amount of silane coupling agent as claimed.
Zeng discloses prepreg made from  composition comprising polyphenylene ether (para 0002). Zeng further discloses 0.1-10 parts silane coupling agent per 100 parts polyphenylene ether and curing agent in order to reduce surface tension, viscosity, and improve fluidity (para 0072).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Amou to incorporate the teachings of Zeng and produce the prepreg of Amou using 0.1-10 parts silane coupling agent per 100 parts polyphenylene ether and curing agent. Doing so would reduce surface tension, viscosity, and improve fluidity.
Example 6 of Amou (Table 4) discloses the resin comprises 47 parts polyphenylene ether OPE2St, and 20 parts polyfunctional styrene (i.e. 70 parts polyphenylene ether with respect to 100 parts of the total of polyphenylene ether and the crosslinkable curing agent). Example 6 further discloses the resin comprises silane coupling agent, and in view of the teaching of Zeng above, it would be obvious to use 6.7 parts silane coupling agent (6.7 relative to (47 parts polyphenylene ether + 20 parts curing agent) is equivalent to 10 parts relative to 100 parts polyphenylene ether and curing agent). Example 6 further discloses the resin comprises 33 parts rubber component, 33 parts flame retardant, 230 parts filler, and 0.05 parts polymerization inhibitor, while the prepreg comprises 55% resin. Therefore, the resin comprises 1.8% silane coupling agent (6.7/369.75), and the prepreg comprises 1.0% silane coupling agent (6.7/672.27).
Regarding Claim 2, Amou in view of Zeng discloses all the limitations of the present invention according to Claim 1 above, including that the crosslinkable curing agent is selected from polybutadiene, polyfunctional styrene, and bismaleimide (Amou para 0009(5); para 0053).
Regarding Claims 3 and 4, Amou in view of Zeng discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses the silane coupling agent may be γ-methacryloxypropyldimethoxysilane, γ-methacryloxypropyltrimethoxysilane, or γ-methacryloxypropyltriethoxysilane , which have at least one methacrylic group; or vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris(β-methoxyethoxy)silane, or p-styryltrimethoxysilane, which have at least one vinyl group (para 0031). The silane coupling agent used in the Example 6 is KBM-503, γ-methacryloxypropyldimethoxysilane, which has a methacrylic group (para 0055, lines 13-14).
Regarding Claim 5, Amou in view of Zeng discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses the resin composition comprises silicon dioxide SO25R (Tables 4 and 5), which as evidenced by Fujiwara is a silica inorganic filler (para 0068).
Regarding Claim 6, Amou in view of Zeng discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses the quartz glass cloth is surface treated with the silane coupling agent (para 0031, lines 1-3).
Regarding Claim 7, Amou in view of Zeng discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses using OPE2St as the polyphenylene ether, which has styrene groups (vinyl benzene) on both terminals (para 0055, lines 3-5).
Regarding Claim 8, Amou in view of Zeng discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses the prepreg can be used as an insulating layer in a laminate comprising a metal foil disposed on the prepreg (para 0048, lines 1-9).
Regarding Claim 9, Amou in view of Zeng discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses a printed wiring board comprising conductor wiring on an insulating layer made of a cured product of the prepreg (para 0009(12)).
Response to Arguments
In light of applicant’s amendments filed 07/29/2022, the 35 USC 102 rejection of record is withdrawn. New grounds of rejection are set forth above.
Applicant's arguments filed 07/18/2022 and 07/29/2022 have been fully considered but they are not persuasive.
Applicant argues that Amou does not disclose an amount of silane coupling agent as presently claimed.
While Amou does not disclose an amount of silane coupling agent as presently claimed, Amou does not limit the amount of silane coupling agent used, and the rejection is now made in view of Zeng, which provides motivation for using an amount of silane coupling agent which overlaps that claimed (see paras 14-16 above).
Applicant points to the data of Examples 6 to 11 and 15, and Comparative Example 9 to argue for the criticality of the amount of silane coupling agent presently claimed (i.e. 1% to 2.51%).
However, the data of the present specification is not commensurate in scope with the scope of the present claims. Specifically, the claims broadly recite any polyphenylene ether modified as claimed, any crosslinkable curing agent as claimed, any silane coupling agent, and any quartz glass cloth having air permeability as claimed, while the Examples use specific modified PPE resins described in paras 0130-0140, specific crosslinkable curing agents TAIC and DCP, specific silane coupling agent KBM 503, and specific quartz glass cloth SQF2116AC-04 (para 0140). Further, there is no data provided at the endpoints of the claimed amount of modified polyphenylene ether.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787